DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deformable ring located above the ring, i.e. claim 3; and an inner surface located directly above a dual start guide and advancement structure, i.e. in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3 and 10 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the recitation of “the pin support upper portion” makes the claim unclear and vague, wherein there is no antecedent basis for such term; Moreover, the claim does not specify the structural correlation between the “pin support upper portion” in claim 2, and the “elongate portion” in claim 1, clarification is requested.
For the sake of examination, the pin support upper portion in claim 2 is interpreted as referring to the elongate portion in claim 1.
In claim 10, the recitation of “each receiver arm has an inner surface located directly above a dual start guide and advancement structure” makes the claim unclear and vague, as for not specifying the structure correlation between the “inner surface” in claim 10, and the “curved surface and undercut surface” in claim 9, clarification is requested.
For the sake of examination, the “inner surface” in claim 10 is interpreted as referring to at least a portion of the curved surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)). 
Claim(s) 1 – 2, 4 – 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Arnold et al. (US Pat. 8439922 B1).
Claim 1, Arnold discloses in a medical implant holding tool having engagement structure at a lower end thereof operably mateable with opposed arms of an open receiver of a bone anchor, the receiver opposed arms defining a channel for receiving a longitudinal connecting member [abstract, Figs. 2 – 14, the holding tool defined by assembly 100 having a lower end by 101 defining an engagement structure, and the receiver 18], the improvement comprising: 
a) an elongate outer holding tool [defined by at least a portion of 110] with an upper tubular portion [defined by at least a body portion of 110 by 103] having a top surface [defined by at least a top surface portion by 103] and a first helical thread [defined by at least threaded portion by 108], the tubular portion terminating at a pair of opposed downwardly extending tangs located opposite the top surface [defined by at least portions of arms 105], each tang having an aperture [defined by at least an interior concave portion of each of arms 105] and the engagement structure for mating with one of the arms of the bone anchor receiver [Fig.4]; and 
b) a cap [defined by at least a portion of 103 and/or 140] having a bottom surface [defined by at least a surface portion by 131] and a second helical thread [defined by at least a portion of 136] sized and shaped for mating engagement with the first helical thread of the outer holding tool [Fig.5], the cap bottom surface engageable with an elongate portion [Fig.5, being engageable with at least a portion by 120 / 119] and wherein rotation of the cap with respect to the outer holding tool moves the elongate portion downwardly into a location against an outer surface of the bone anchor, 24thereby rotationally fixing the holding tool tangs with respect to the bone anchor [col.4/II.41-48].  
Claims 2, 4 – 5 and 7, Arnold discloses the limitations of claim 1, as above, and further, Arnold discloses (claim 2) wherein the pin support upper portion has a cylindrical outer surface portion and the cap is slidingly received thereon [Figs.3 – 5, wherein at least an upper portion of 120 / 119 has a cylindrical outer surface by 123, and the cap is slidably received thereon]; (claim 4) wherein the tang apertures are in the form of axial through bores [wherein the interior concavity of each of tangs 105 extends axially for slidably receiving each of members 125 therein, Fig.4]; (claim 5) wherein the outer holding tool tubular portion is integral with the downwardly extending tangs [Fig.3, wherein upper portion of 110 is integral with lower portion by 105]; (claim 7 according to a first interpretation) wherein each tang has a first surface and an opposed second surface [defined by at least surface portions of 150 and at least interior surface portions of 101], the first surface sized and shaped for engaging an inner curved 25surface of a receiver arm [wherein at least surface portions of 150 configured to engage inner curved surface by 30] and the second surface sized and shaped for engaging an outer curved surface of the receiver arm [Fig.13, wherein at least inner surface portions of 101 configured for engaging outer curved surface portions of arms of receiver 18], the first and second tangs are inherently capable of being rotatably mounted on and off of the receiver arm surfaces [due to the substantial structure similarities between the disclosed and claimed combination, the disclosed combination is inherently capable of performing the claimed functions if one desire to do so].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 – 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (US Pat. 8439922 B1) in view of Landry et al. (US Pub. 2007/0219554 A1). 
Claim 9 in part, Arnold discloses in a combination of a bone attachment structure having a receiver and a medical implant holding tool having receiver attachment structure at a lower end thereof operably mateable with the receiver [abstract, Figs. 2 – 14, the holding tool defined by assembly 100 having a lower end by 101 defining an engagement structure, and the receiver 18]; the improvement wherein: 
a) the receiver has two arms [Fig.10, wherein receiver 18 has two upstanding left and right arms], each arm having an undercut first surface projecting downwardly toward a bottom thereof [defined by at least an axial surface portion by 31] and a curved surface located directly above the undercut surface [defined by at least a surface portion by 30]; and 
b) the tool has an outer portion [defined by at least a portion of 110], an inner portion slidably received within the outer portion [defined by at least a portion of 119/120] and a cap [defined by at least a portion of 103 and/or 140], the outer portion having structure in engagement with the receiver undercut surface defined by at least a portion of 150], the inner portion having a pair of opposed structures [defined by at least portions of 125, i.e. the structure between 162 and 164, Fig.8], each structure extending through an aperture of the outer portion [wherein each of the structure extends through an aperture defined between 172 and 174, Fig.9], the cap threadably connected to the outer 26portion [wherein threads 136 and 108 connect one another, Fig.5] and in abutment with the inner portion [Fig.5], and wherein rotation of the cap with respect to the outer portion causes the cap to press against and move the inner portion in a downward direction toward the receiver and thereby move the pair of opposed structures into engagement with the receiver arm curved surfaces [col.4/II.41-48].  
Claim 10 “according to a first interpretation”, wherein each receiver arm has an inner surface located directly above a dual start guide and advancement structure [defined by at least surface portion within slot 31 being above at least other portions or receiver 18, defining the dual start guide and advancement structure] and wherein the tool engages the inner surface [Fig.6].  
Claims 7 “according to a second interpretation”, claim 10 “according to a second interpretation” and claim 11, Arnold discloses the limitations of claims 1 and 9, as above, and further, Arnold discloses wherein each tang has a first surface and an opposed second surface [defined by at least surface portions of 150 and at least interior surface portions of 101], the first surface sized and shaped for engaging an inner curved 25surface of a receiver arm [wherein at least surface portions of 150 configured to engage inner curved surface by 30] and the second surface sized and shaped for engaging an outer curved surface of the receiver arm [Fig.13, wherein at least inner surface portions of 101 configured for engaging outer curved surface portions of arms of receiver 18]. Although, Arnold inherently discloses wherein the tangs / tool being capable of mounted on and off the receiver by rotation, at least due to the substantial similarities between the disclosed and claimed structures [Fig.6, it has been held that in product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent].
Arnold does not explicitly disclose wherein the tangs / tool being mounted on and off the receiver by rotation in clockwise and counterclockwise manner.
Landry teaches an analogous combination of a bone attachment structure having a receiver and a medical implant holding tool [abstract, i.e. Figs.32-35] comprising a connection between an outer sleeve (244) and a receiver (112) comprising male/female elements to be interconnected with one another by relative rotation [i.e. wherein at least a portion by 154, 264, 266 is configured to interconnect with a corresponding portion on sleeve 244, paras.208-210]; and wherein the receiver has an inner surface [defined by at least a surface portion by the top of the receiver towards a center of the receiver, thereby being interior relative to at least an exterior radial surface, i.e. by 196, Fig.Fig.5] located directly above a dual start guide and advancement structure [being above portions of the internal threads 148 of the receiver] and wherein the tool engages the inner surface [i.e. Fig.33].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Arnold and Landry, and construct the distal end of the outer sleeve and the corresponding end of the receiver of Arnold in view of those of Landry, having an interconnection as shown in i.e. Fig.32. One would have been motivated to do so in order to provide the outer sleeve and the receiver with an alternative interconnection that inhibits translation of the outer sleeve relative to the receiver once connected [Landry, para.209].
Claims 6, 8 and 9 in part, Arnold discloses the limitations of claim 1, as above, and further discloses wherein the inner sleeve (119/120) has cylindrical upper portion (by 123) fixed to pair of members depending therefrom (125), each having a distal end (by 121) having male portion (166) to be received in corresponding female portion (32) defined in the receiver [Figs.8 and 10], and wherein the pair of members being configured for axial sliding in corresponding aperture defined in the outer sleeve [Figs.8-9], and wherein the inner sleeve is configured to be received within the outer sleeve [Figs.3-4].
Arnold does not disclose wherein the members (125) depending from the upper cylindrical portion of the inner sleeve (119/120), are configured to slide axially in corresponding apertures in the outer sleeve, and configured to interconnect with corresponding features in the receiver, being pins. 
Landry teaches an analogous combination of a bone attachment structure having a receiver and a medical implant holding tool [abstract, i.e. Figs.36-37] comprising a connection between the tool and the receiver, wherein the outer sleeve (244) and the receiver (112) have a pair of aligned apertures (260) for slidably receiving pair of pins (252).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Arnold and Landry, and construct the members (125) of the inner sleeve (119/120) of Arnold in view of Landry, having the form of pins, and construct the outer sleeve (110) and the receiver (18) of Arnold in view of Landry, having at least a portion including corresponding apertures for slidably receiving the pins. One would have been motivated to do so in order to provide the tool and receiver of Arnold with an alternative connection that inhibits relative movement between the tool and receiver when in use [Landry, para.204].
Claim 12, Arnold discloses in a medical implant holding tool having engagement structure at a lower end thereof operably mateable with opposed arms of an open receiver of a bone anchor, the receiver opposed arms defining a channel for receiving a longitudinal connecting member [abstract, Figs. 1 – 14, the holding tool defined by assembly 100 having a lower end by 101 defining an engagement structure, and the receiver 18 having channel for receiving element 14], the improvement comprising: 
a) an elongate outer holding tool [defined by at least a portion of 110] with a tubular portion having a top surface and an inner cylindrical surface having a first helical thread, the tubular portion [defined by at least a body portion of 110 by 103] terminating at a pair of opposed downwardly extending tangs 27located opposite the top surface [defined by at least portions of arms 105], each tang having an aperture [defined by at least an interior concave portion of each of arms 105] and the engagement structure for mating with one of the arms of the bone anchor receiver [Figs.4 and 6]; 
b) an inner structure support received within the outer holding tool [defined by at least a portion of 119/120], the pin support having an upper portion connected to a pair of opposed elongate structures [defined by at least an upper portion by 123 connected to pair of opposed elongate structures 125], each structure sized and shaped to extend through the aperture of one of the outer holding tool tangs [wherein each of the structures has at least a portion, i.e. between 162 and 164 that extends through an aperture defined between 172 and 174, Figs.8-9]; and 
c) a cap [defined by at least a portion of 103 and/or 140] having a bottom surface [defined by at least a surface portion by 131] and a second helical thread [defined by at least a portion of 136] sized and shaped for mating engagement with the first helical thread of the outer holding tool [Fig.5], the cap bottom surface engageable with the inner structure support upper portion [Fig.5, being engageable with at least a portion by 120 / 119] and wherein rotation of the cap with respect to the outer holding tool moves the structures downwardly into a location against an outer surface of the bone anchor, thereby rotationally fixing the holding tool tangs with respect to the bone anchor [col.4/II.41-48].
Arnold does not disclose wherein the members (125) depending from the upper cylindrical portion of the inner sleeve (119/120), and configured to slide axially in corresponding apertures in the outer sleeve, and configured to interconnect with corresponding features in the receiver, being pins. 
Landry teaches an analogous combination of a bone attachment structure having a receiver and a medical implant holding tool [abstract, i.e. Figs.36-37] comprising a connection between the tool and the receiver, wherein the outer sleeve (244) and the receiver (112) have a pair of aligned apertures (260) for slidably receiving pair of pins (252).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Arnold and Landry, and construct the members (125) of the inner sleeve (119/120) of Arnold in view of Landry, having the form of pins, and construct the outer sleeve (110) and the receiver (18) of Arnold in view of Landry, having at least a portion including corresponding apertures for slidably receiving the pins. One would have been motivated to do so in order to provide the tool and receiver of Arnold with an alternative connection that inhibits relative movement between the tool and receiver when in use [Landry, para.204].
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (US Pat. 8439922 B1) in view of McBride et al. (US Pub. 2014/0052187 A1).
Arnold discloses the limitations of claim 2, as above, and further, Arnold discloses a retaining connection between the inner sleeve (119/120) and the cap (130/140), defined by ridges (126) on the inner sleeve configured to be received in corresponding groove (138) defined in the cap [col.4/II.20-40].
Arnold does not disclose a deformable ring partially located in an annular recess formed in the cylindrical surface portion, the deformable ring located above the cap.  
McBride teaches an analogous combination of a bone attachment structure having a receiver and a medical implant holding tool [abstract, Figs.1-11] comprising a functionally equivalent connection between a sleeve (108) and a cap (260), comprising a deformable ring (snap ring 302) disposed at a distal portion of the cap and configured to be received in an annular recess formed in a cylindrical surface portion of the sleeve [Fig.11 and paras.74-75].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Arnold and McBride, and construct the inner sleeve (119/120) and the cap (130/140) of Arnold in view of McBride, having a snap ring configured to be received in an interior of the cap and in an exterior annular recess in the cylindrical surface portion of the inner sleeve. One would have been motivated to do so in order to provide the tool with an alternative connection between the inner sleeve and the cap that facilitates retaining the sleeve relative to the cap and prevents relative axial displacement once connected.
Conclusion
This is a continuation of applicant's earlier Application No. 16142610.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775